— Pee Ctjeiam :
There is no error in this record. It was a case of review'. Due notice having been given of the time and place of meeting, and the two who *545met having then and there duly adjourned tó a subsequent day named, was sufficient notice of the meeting on the latter day. As the law does not require the doing of a vain and useless thing, when the viewers decided not to confirm or establish a road to supersede the old road, they were not required to report specifically on the propriety of vacating the latter. The report against the new one was substantially a confirmation of the old road.
Judgment affirmed.